Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18, drawn to an indoor gardening appliance in the reply filed on 11/22/2022 is acknowledged.
Claim 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of operating an indoor gardening appliance, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected for lack of clarity, specifically the claim language “between about 3 days and 7 days.” The word “about” renders the claim unclear as it is not known how much variation “about” allows. The specification does not further define the constraints of the word “about”, rather it suggests that the predetermined time could even be between 1 and 10 days. Therefore claim 6 is rejected under 35U.S.C. 112(b) and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7, 9, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaf (US 5283974 A) in view of Rouxel (US 20210400892 A1, using the date of the provisional filed 6/26/2020).
Regarding claim 1, Gaf discloses an indoor gardening appliance (see fig 1), comprising: a liner (24 
& 26) positioned within a cabinet (10) and defining a grow chamber (16); a grow module mounted within the liner and defining a plurality of apertures (apertures on shelves 22 and floor 20) for receiving one or more plant pods (18), and a controller (computerized control system, see abstract). 
	Gaf fails to disclose the controller being configured to: detect a vacation condition corresponding to a period of decreased usage of the indoor gardening appliance; and adjust at least one operating parameter of the indoor gardening appliance in response to detecting the vacation condition.
	Rouxel teaches a controller configured to: detect a vacation condition corresponding to a period of decreased usage of the indoor gardening appliance (controller determines individual is absent and transitions to vacation mode, see pages 4, 5 and 6 of provisional and para 0121 of app publication); and adjust at least one operating parameter of the indoor gardening appliance in response to detecting the vacation condition (adjusts parameters within vacation/plant preservation mode, see provisional page 2, application publication para 0053). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the planting system of Gaf with the vacation mode of Rouxel to allow proper plant care to continue while a user is away to ensure plants stay healthy and well cared for without requiring constant supervision. 

Regarding claim 2, the modified references teaches the indoor gardening appliance of claim 1.
The modified reference fails to teach wherein detecting the vacation condition comprises
receiving a user command to enter a vacation mode.
	Rouxel teaches wherein detecting the vacation condition comprises receiving a user command to enter a vacation mode (command through mobile app by user, provisional page 2, application publication para 0054). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the user command of vacation mode as taught by Rouxel to allow the user to manually enable the vacation mode to ensure the plants are autonomously taken care of while the user is absent. 

Regarding claim 3, the modified reference teaches the indoor gardening appliance of claim 2, 
and Gaf further teaches, further comprising a user interface panel (user commands entered via keypad 30, see col 4, lines 4-10).
Gaf fails to explicitly teach enter[ing] the vacation mode by a user through the user interface 
panel.
Rouxel teaches wherein the user command to enter the vacation mode is selected by a user 
through the user interface panel (user can enable vacation mode through the mobile app).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user panel of Gaf with the user entering vacation mode as taught by Rouxel to allow the user to manually enable the vacation mode to ensure the plants are autonomously taken care of while the user is absent.

	Regarding claim 5, the modified reference teaches the indoor gardening appliance of claim 1.
The modified reference fails to teach wherein detecting the vacation condition comprises: 
determining that a predetermined amount of time has passed since a user last interacted with the indoor gardening appliance.
	Rouxel teaches determining that a predetermined amount of time has passed since a user last interacted with the indoor gardening appliance (track or monitor the schedule or location of an individual to determine transition to vacation mode, see provisional bottom of page 5 – top page 6, application publication para 0117).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the time determination of Rouxel to ensure the vacation mode is started soon after the user’s absence to ensure the plants receive proper care and are not damaged.

	Regarding claim 6, the modified reference teaches the indoor gardening appliance of claim 5. 
	 The modified reference teaches the claimed invention except for the predetermined time being 3 to 7 days. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the predetermined time being between about 3 to 7 days to ensure the plants are automatically taken care of soon enough that they will not experience any prolonged adverse effects due to neglect but not too soon that would inconvenience the user in the event that they return early, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Regarding claim 7, the modified reference teaches the indoor gardening appliance of claim 1. 
	The modified reference fails to teach  wherein adjusting the at least one operating parameter facilitates at least one of the conservation of energy, the reduction of water usage, or the adjustment of a growth rate of plants within the grow chamber.
	Rouxel teaches wherein adjusting the at least one operating parameter facilitates at least one of the conservation of energy, the reduction of water usage, or the adjustment of a growth rate of plants within the grow chamber (reducing plant growth rate via lighting, see provisional bottom of page 4, application publication para 0021). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the reduced plant growth rate during the vacation mode to induce a maintenance or slow growth period while the user is absent in order to prevent overgrowth of plants that require regular pruning.  

	Regarding claim 9, the modified reference teaches the indoor gardening appliance of claim 1, and Gaf further teaches further comprising a sealed system, wherein adjusting the at least one operating parameter comprises: lowering a chamber temperature of the grow chamber using the sealed system (cooling system, see col 5, lines 25-43 and figs 6A and 6B). 

	Regarding claim 13, the modified reference teaches the indoor gardening appliance of claim 1, and Gaf further teaches further comprising an air circulation system (70), wherein adjusting the at least one operating parameter comprises: discharging heat from the grow chamber using the air circulation system (moving warm air into air conditioner to cool grow system, see col 5, lines 25-43 and figs 6A and 6B).

	Regarding claim 14, the modified reference teaches the indoor gardening appliance of claim 1 and Gaf further teaches, further comprising a hydration system (plant watering system, see abstract).
	The modified reference fails to teach the hydration system being for selectively implementing hydration cycles to provide water to plants to support growth, wherein adjusting the at least one operating parameter comprises: increasing a time between the hydration cycles relative to a standard hydration schedule.
	Rouxel teaches a hydration system for selectively implementing hydration cycles to provide water to plants to support growth, wherein adjusting the at least one operating parameter comprises: increasing a time between the hydration cycles relative to a standard hydration schedule (lower duty cycle, active for 5 minutes, inactive for 3 hours 55 minutes during vacation vs default of active 10 minutes, inactive 3 hours 10 minutes, see provisional page 7, application publication para 0036). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the increased time between watering schedules to induce a maintenance or slow growth period while the user is absent in order to prevent overgrowth of plants that require regular pruning.  
	
Regarding claim 16, the modified reference teaches the indoor gardening appliance of claim 1, and Gaf further teaches further comprising a sealed system, wherein adjusting the at least one operating parameter comprises: adjusting a chamber humidity to compensate for a lower hydration rate using the sealed system (controlling humidity based on desired conditions and programmed by user, see col 6, lines 52-68).

Claim(s) 4, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gaf (US 5283974 A) in view of Rouxel (US 20210400892 A1, using the date of the provisional filed 6/26/2020) as applied to claims 1 and 2 above, and further in view of Song (US 20200344965 A1).
Regarding claim 4, the modified reference teaches the indoor gardening appliance of claim 2, 
and Rouxel further teaches wherein the user command to enter the vacation mode is provided through the remote device (app on mobile device, see provisional page 2, application publication para 0054). 
	The modified reference fails to explicitly teach wherein the controller is in operative communication with a remote device through an external network.
	Song teaches wherein the controller is in operative communication with a remote device through an external network (controller wireless communication with remote user device 300, see para 0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the external network and remote device of Song in order to ensure the user is able to control the planting system wireless, thereby not requiring the user to be physically present at the planting device, which results in a more autonomous and convenient growing experience for the user. 

 	Regarding claim 10, the modified reference teaches the indoor gardening appliance of claim 1, and Gaf further teaches further comprising a light assembly (see col 4, lines 25-30).
	The modified reference fails to teach wherein adjusting the at least one operating parameter comprises: adjusting a wavelength of growth light generated by the light assembly.
	Song teaches further comprising a light assembly (155), wherein adjusting the at least one operating parameter comprises: adjusting a wavelength of growth light generated by the light assembly (adjusting light intensity or wavelength, see para 0098-1000). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with adjusting the grow light wavelength to allow for the lighting conditions to be changed to induce a maintenance or slow growth period while the user is absent in order to prevent overgrowth of plants that require regular pruning.  

	Regarding claim 11, the modified reference teaches the indoor gardening appliance of claim 1, and Gaf further teaches further comprising a light assembly (see col 4, lines 25-30).
	The modified reference fails to teach wherein adjusting the at least one operating parameter comprises: decreasing a light intensity of photosynthetic active radiation growth light.
	Song teaches further comprising a light assembly (155), wherein adjusting the at least one operating parameter comprises: decreasing a light intensity of photosynthetic active radiation growth light (provide less light intensity or spectral composition, see para 0118).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with adjusting the grow light intensity as taught by Song to allow for the lighting conditions to be changed to induce a maintenance or slow growth period while the user is absent in order to prevent overgrowth of plants that require regular pruning.  

Regarding claim 12, the modified reference teaches the indoor gardening appliance of claim 1.
The modified reference fails to teach further comprising a light assembly comprising ultraviolet 
light sources, wherein adjusting the at least one operating parameter comprises: generating ultraviolet light using the ultraviolet light sources.
Song teaches further comprising a light assembly comprising ultraviolet light sources (655), 
wherein adjusting the at least one operating parameter comprises: generating ultraviolet light using the ultraviolet light sources (controller can select for ultraviolet light, see para 0098-0102).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the ultraviolet light of Song in order to ensure the plants receive proper lighting for slow growth or maintenance to ensure they are at a healthy state when the user returns. 

	Regarding claim 15, the modified reference teaches the indoor gardening appliance of claim 1, and Gaf teaches further comprising a hydration system (plant watering system, see abstract).
	The modified reference fails to teach the hydration system being for selectively implementing hydration cycles to provide water to plants to support growth, wherein adjusting the at least one operating parameter comprises: decreasing a flow rate of a flow of liquid during a hydration cycle.
	Song teaches a hydration system for selectively implementing hydration cycles to provide water to plants to support growth (see para 0040 and 0116), wherein adjusting the at least one operating parameter comprises: decreasing a flow rate of a flow of liquid during a hydration cycle (reduced watering rate/flow during holiday mode, see para 0116).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the decreased water flow during vacation mode as taught by Song to induce a maintenance or slow growth period while the user is absent in order to prevent overgrowth of plants that require regular pruning.  

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaf (US 5283974 A) in view of Rouxel (US 20210400892 A1, using the date of the provisional filed 6/26/2020) as applied to claim 1 above, and further in view of Chopko (US 20200296908 A1).
Regarding claim 8, the modified reference teaches the indoor gardening appliance of claim 1, 
and Gaf further teaches further comprising an air circulation system (70).
	The modified reference fails to teach wherein adjusting the at least one operating parameter comprises: regulating a concentration of ethaline gas in the grow chamber using the air circulation system.
	Chopko teaches further comprising an air circulation system (20), wherein adjusting the at least one operating parameter comprises: regulating a concentration of ethaline gas in the grow chamber using the air circulation system (regulating ethylene levels, see para 0027, air circulation system described in para 0028).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the air circulation system regulating ethaline gas levels to ensure plants do not overgrow or overripen without the users present to complete pruning or harvesting of the mature plants to prevent damage or to the plants or wasted crops.

	Regarding claim 18, the modified reference teaches the indoor gardening appliance of claim 1. 
	The modified reference fails to teach wherein the grow chamber is divided into a plurality of grow chambers, and wherein the at least one operating parameter is adjusted only within a selected subset of the plurality of grow chambers.
	Chopko teaches wherein the grow chamber is divided into a plurality of grow chambers (18), and wherein the at least one operating parameter is adjusted only within a selected subset of the plurality of grow chambers (independently adjust at least one environmental condition, see para 0027).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with independent growing chambers, with the growing condition able to be adjusted in a subset of the grow chambers in order to allow for different conditions for different types of plants to provide a more autonomous system. 


Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gaf (US 5283974 A) in view of Rouxel (US 20210400892 A1, using the date of the provisional filed 6/26/2020) as applied to claim 1 above, and further in view of Montagano (CA 3003437 C).
Regarding claim 17, the modified reference teaches the indoor gardening appliance of claim 1, 
and Gaf further teaches further comprising an air circulation system (70).
The modified reference fails to teach wherein adjusting the at least one operating parameter 
comprises: wherein adjusting the at least one operating parameter comprises: opening a vent damper of the air circulation system to draw in ambient air to generate more moisture.
	Montagano teaches further comprising an air circulation system (see para 0020), wherein adjusting the at least one operating parameter comprises: opening a vent damper of the air circulation system to draw in ambient air to generate more moisture (see para 0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference with the vent of Montagano to bring moisture into the system to ensure the plants have enough humidity for growth maintenance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                 

/MONICA L PERRY/Primary Examiner, Art Unit 3644